LEIBSON, Justice,
concurring.
The Amended Advisory Opinion E-291 should be qualified by adding that a County Attorney, Assistant County Attorney, or their associates or partners, shall not be disciplined for the prohibited conduct except upon proof that the attorney knew or should have known of the pending criminal proceedings.
In a county such as Jefferson where the County Attorney has a large staff of assistants and a large docket to contend with, it may be difficult if not impossible for the attorneys involved to avoid innocent violation of the acts prohibited by the Ethics Opinion. Before the Bar Association recommends discipline for a violation, the burden should be on the Bar Association to *854establish misconduct rather than mere inadvertence.